Citation Nr: 1615182	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-08 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to January 18, 2014, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction of the Veteran's case presently resides with the RO in Columbia, South Carolina.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in August 2012.  A copy of the hearing transcript has been associated with the claims file.

The Veteran's claim was last before the Board in December 2013 and was remanded for additional evidentiary development.  In a January 2014 rating decision, the RO assigned an increased evaluation of 70 percent effective January 18, 2014 for the Veteran's PTSD.


FINDING OF FACT

In February 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for the issue of entitlement to an initial increased rating for service-connected PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the issue of entitlement to an initial rating in excess of 30 percent prior to January 18, 2014, and in excess of 70 percent thereafter, for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In a February 2014 Report of General Information, it was noted that the Veteran called regarding his recently received January 2014 Supplemental Statement of the Case (SSOC) and stated he agreed with the decision.  He stated that the appeal did not need to be forwarded to the Board for further consideration.  The Veteran advised that he wanted the appeal to be considered closed at this point.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The appeal for entitlement to service connection for PTSD is dismissed.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


